COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 VERONICA CHAVEZ VARA,                                          No. 08-20-00087-CV
                                                 §
                           Appellant,                             Appeal from the
                                                 §
 v.                                                              388th District Court
                                                 §
 MARK VARA,                                                of El Paso County, Texas
                                                 §
                            Appellee.                       (TC# 2012DCM10912)

                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 7, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that Veronica Chavez Vara, pro se, prepare the Pro se’s Brief and

forward the same to this Court on or before November 7, 2020.

       IT IS SO ORDERED this 25th day of September, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.